Citation Nr: 0425778	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to September 1994.  These matters come before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In a VA Form 21-4138 received by the Board in September 2004, 
the veteran expressed his desire to attend a hearing before a 
Veterans Law Judge at the RO.  

[The Board notes incidentally that in a November 2002 letter 
the veteran's representative reported that the veteran "is 
receiving Social Security disability for his mental disorders 
. . . ."  Records pertaining to a Social Security 
Administration disability benefits award have not yet been 
obtained or requested; VA is bound to obtain them; and they 
may contain information pertinent to the matters at hand.  
Furthermore, the nature of the veteran's psychiatric 
condition is such as to suggest ongoing treatment.  The 
record includes VA outpatient reports dated only through 
February 2003, suggesting pertinent evidence is outstanding.  
Reports of psychiatric treatment are constructively of record 
and may contain information pertinent to the PTSD claim.  
While it may be premature to order the development suggested 
by these observations in the face of a pending hearing 
request, the undersigned feels duty-bound to bring these 
matters to the attention of the RO.]

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.  

The claims should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


